Citation Nr: 1124943	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Minneapolis, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, evaluated as 50 percent disabling prior to July 24, 2007 and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2008, the Board denied an increased rating for the Veteran's PTSD and remanded the issue of entitlement to service connection for hypertension.  It also dismissed a request for revision of an April 1970 RO decision which assigned a noncompensable evaluation for intestinal parasitism on the basis of clear and unmistakable error.  The Veteran appealed the Board's denial of a higher evaluation for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009 the Court granted the parties' joint motion for remand and returned the issue of an increased rating for PTSD to the Board for compliance with the instructions in the joint motion.  

While the PTSD issue was pending before the Court, the RO completed appropriate development on the issue of entitlement to service connection for hypertension, and that issue was recertified to the Board.  In May 2010 the Board remanded the PTSD issue and denied service connection for hypertension.  The Veteran appealed the denial of service connection to the Court.  In a December 2010 order, the Court granted the parties' joint motion for remand, vacating the Board's May 2010 decision and remanding the issue of entitlement to service connection for hypertension for compliance with the instructions in the joint motion.

The Board notes that while the issue of a higher evaluation for PTSD was in remand status, the RO printed and added to the record a September 2007 rating decision which granted an evaluation of 70 percent for PTSD from July 24, 2007.  This rating decision was apparently promulgated after the Veteran's appeal was certified to the Board in 2007.  In light of the grant of a higher evaluation, the issue regarding the evaluation of the Veteran's PTSD is correctly stated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

	Service Connection for Hypertension

In the December 2010 joint motion, the parties noted that neither the December 2009 VA examiner nor the Board considered or discussed a blood pressure reading of 160/100 taken on March 17, 1969.  They agreed that this was particularly important in light of the Veteran's repeated allegations that he began treatment for hypertension in 1969.  The parties also agreed that the December 2009 examination report was insufficient as it failed to discuss supportive evidence submitted by the Veteran or provide the medical principles involved in the examiner's determination that it would require a great deal of speculation to consider the Veteran's PTSD to be a cause of his hypertension.  The parties cited to Jones v. Shinseki, 23 Vet.App. 382, 290 (2010) for the proposition that the examiner must explain the basis for his conclusion that an etiology opinion would be speculative.  They pointed out that the Court had held that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather than an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389-90.  The parties agreed that the December 2009 examination report should be returned to the examiner for clarification and to ensure that the examiner provides an adequate rationale for his conclusions.  As such, the December 2009 VA examiner must be requested to again review the claims file and provide clarification and additional rationale for his previous statements.

	Increased Rating for PTSD

As discussed above, the file now contains a copy of a September 2007 rating decision granting a 70 percent evaluation for PTSD, effective July 24, 2007.  A hand written note indicates that the rating decision was printed from Virtual VA on April 22, 2011.  This rating decision notes that the Veteran submitted a claim for increased evaluation on July 24, 2007.  Notably, an appeal certification worksheet was signed by RO personnel in February and April 2007.  As such, it appears that the September 2007 rating decision was promulgated following certification of the appeal, which included the Veteran's claim for an increased rating for PTSD.  

The September 2007 rating decision refers to evidence which is not currently in the record before the Board.  This evidence includes the following:  VA Form 119, Report of Contact, documenting a claim for increase by phone call received July 24, 2007; the report of a VA examination conducted in September 2007; and outpatient treatment records from the VA Medical Center in Minneapolis for the period from March to September 2007.  As this evidence is pertinent to the Veteran's current appeal for an increased rating, it must be associated with the claims file so that the Board may make a completely informed determination with respect to the severity of the Veteran's psychiatric disorder.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above discussion, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the December 2009 VA examination.  He should be asked to address the various blood pressure readings contained in the record, to include one noted in the service treatment records in March 1969.  The examiner should also be asked to address supportive evidence submitted by the Veteran, to include an internet article which mentions studies showing an increased risk of hypertension in PTSD patients.  The examiner should be asked, in light of the evidence of record, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is related either to any disease or injury in service, or to the Veteran's service-connected PTSD.  The opinion regarding a relationship between the Veteran's PTSD and hypertension should be discussed both in terms of cause and aggravation.  

The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The complete rationale for all opinions expressed should be supported by a discussion of the relevant evidence of record.  If the examiner is unable to provide an opinion without resort to speculation, he should include a discussion of the underlying medical principles which has led him to that conclusion.

If the December 2009 VA examiner is not available, the Veteran should be scheduled for an additional examination to address the above posed questions.

2.  Obtain and add to the record the evidence referenced in the September 2007 rating decision.  An appropriate search should be made for any existing temporary folder.  All efforts to obtain this evidence should be fully documented in the claims file, and if such evidence is not located, a memorandum to that effect should be added to the claims file.

3.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


